Citation Nr: 9933374	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  98-41 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia




THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for an acquired 
psychiatric disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans







WITNESSES AT HEARING ON APPEAL

The veteran and his brother



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1973 to 
September 1983.  

In June 1988, the RO denied the veteran's original claim of 
service connection for depressive neurosis.  The veteran was 
notified of this determination, but did not file a timely 
appeal.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision by the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  In June 1988, the RO denied the veteran's original claim 
of service connection for depressive neurosis and provided 
the veteran with notification of that decision and his 
appellate rights; in the absence of a timely filed appeal, 
that decision became final.  

3.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for an acquired 
psychiatric disorder and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim, has been presented.  

4.  The veteran's claim of service connection for an acquired 
psychiatric disorder is plausible and capable of 
substantiation.  



CONCLUSION OF LAW

1.  New and material evidence has been submitted for the 
purpose of reopening the veteran's claim of service 
connection for an acquired psychiatric disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1103 (1999).  

2.  A well-grounded claim of service connection for an 
acquired psychiatric disorder has been presented.  
38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Determination of New and Material Evidence

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a Statement of the Case.  38 U.S.C.A. 
§ 7105(d).  The veteran is provided a period of 60 days (or 
the remainder of the one-year period from the date of mailing 
of notice of the determination being appealed) to file the 
formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  
In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

In June 1988, the RO denied entitlement to service connection 
for depressive neurosis and provided the veteran with 
notification of that decision and his appellate rights.  In 
the absence of a timely filed appeal, that decision became 
final.  In November 1997, the veteran filed a submission 
seeking to reopen the claim of service connection for a 
psychiatric disorder based on new evidence.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter referred to as the "Court"), in 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc), has held 
that the Board must perform a three-step analysis when the 
veteran seeks to reopen a claim based on new evidence.  
First, the Board must determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  New and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), that, in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, must create a reasonable 
possibility that the outcome of the case on the merits would 
be changed).  Second, if the Board determines that the 
claimant has produced new and material evidence, the claim is 
reopened and the Board must determine whether, based upon all 
of the evidence of record in support of the claim, presuming 
its credibility, see Robinette v. Brown, 8 Vet. App. 69 
(1995), the claim as reopened (and distinguished from the 
original claim) is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim, but 
only after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters v. West, 12 Vet. App. 
203 (1999) (en banc).  

The evidence of record at the time of the June 1988 rating 
decision included the veteran's service medical records which 
included documentation of treatment for stress management and 
a referral for psychiatric evaluation in June 1983, at which 
time it was noted that the veteran was being considered for 
separation from service due to unsuitability.  On separation 
examination, the veteran reported complaints of frequent 
trouble sleeping, depression or excessive worry and nervous 
trouble; however, psychiatric evaluation performed at the 
time was indicated to be normal.  

Additional evidence submitted in support of the veteran's 
initial claim included reports associated with the veteran's 
hospitalization commencing in March 1988 for treatment of 
depression following several suicide attempts.  Diagnosis at 
discharge in April 1988 included depressive neurosis; 
psychoactive substance abuse, in remission; and alcohol 
abuse.  

The evidence received since the June 1988 rating decision 
includes portions of the veteran's service personnel records 
documenting "a history of deep personal problems that have 
affected his duty performance," and including 
recommendations that the veteran be separated from service 
due to unsatisfactory performance; VA outpatient treatment 
reports documenting diagnosis and treatment for bipolar 
disorder; and a determination from the Social Security 
Administration granting entitlement to disability benefits 
based on the veteran's psychiatric disability.  

In addition to the above evidence, the veteran and his 
brother offered testimony at a hearing before the undersigned 
Member of the Board in July 1999.  At that time, the veteran 
and his brother testified as to the stresses that the veteran 
encountered in service including a period when the veteran 
was AWOL following a positive drug test.  The veteran also 
reported experiencing problems with depression, which he 
stated compounded his feelings of stress in service.  

Upon review of the record, the Board finds that the 
additional evidence which has been submitted is new.  In 
addition, the new evidence is relevant to the veteran's claim 
of service connection and is instrumental in ensuring a 
complete evidentiary record for evaluation of his claim.  See 
Hodge, supra.  In other words, the new evidence submitted is 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  See 38 C.F.R. 
§ 3.156(a).  

New and material evidence having been submitted, the claim of 
service connection for an acquired psychiatric disorder is 
reopened.  


II.  Determination of Well Groundedness

Where the Board determines that the claimant has produced new 
and material evidence, the claim is reopened and a 
determination must be made as to whether, based upon all of 
the evidence of record in support of the claim, presuming its 
credibility, see Robinette, supra, the claim as reopened (and 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  If the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim, but only after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.  See Winters, 
supra.  

Based on a review of the evidence of record, in particular 
the veteran's documented treatment for stress in service and 
his complaints of depression and nervous trouble at discharge 
and his subsequent treatment for a depressive neurosis and 
ultimately, bipolar disorder, the Board finds that the 
veteran's claim is plausible and capable of substantiation, 
and thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  The Court has held that the duty to 
assist the claimant in obtaining and developing facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
It also includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  

In light of the above evidence, the veteran should be 
afforded a VA examination to determine the nature and 
etiology of his acquired psychiatric disorder.  All pertinent 
treatment records also should be obtained for review.  



ORDER

As new and material evidence to reopen the claim of service 
connection for an acquired psychiatric disorder has been 
submitted, the appeal to this extent is allowed.  

As a well-grounded claim of service connection for an 
acquired psychiatric disorder has been submitted, the appeal 
to this extent is allowed, subject to further action as 
discussed hereinbelow.  



REMAND

As noted hereinabove, when a veteran submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  In light of the above 
evidence, the veteran should be afforded a VA examination to 
determine the nature and likely etiology of his psychiatric 
disorder.  In addition, all pertinent treatment records also 
should be obtained for review.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his psychiatric disorder since service.  
After securing the necessary release, the 
RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request 
and associate them with the claims 
folder.  

2.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the nature and likely etiology 
of the claimed psychiatric disorder.  All 
indicated testing should be performed in 
this regard, and the claims folder should 
be made available to the examiner for 
review.  Detailed clinical findings 
should be reported, and the examiner 
should provide a specific diagnosis in 
connection with the evaluation.  Based on 
his/her review of the case, the examiner 
should provide an opinion as to the 
medical probability that any current 
demonstrated innocently acquired 
psychiatric disability is due to disease 
or injury which was incurred in or 
aggravated by service, as claimed by the 
veteran.  A complete rationale for each 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
should again review the veteran's claim.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
then he and his representative should be 
issued a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L.WILKINS
	Member, Board of Veterans' Appeals







